Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 11/19/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer-readable medium (cited on claim 20) could include a transitory signal. It is noted that in paragraph 0041 of the specification limits a non-transitory computer readable medium to not include transitory media. However, the claim is addressed to a computer-readable medium, not “a non-transitory computer readable medium” and in the same paragraph 0041 is left open ended and therefore could include transitory signals. The Examiner suggests amending claim 20 to disclose “a non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 6, 13, 14, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvill et al. (U.S Publication No. 2022/0026276) (hereafter, "Harvill") in view of CHUNG (KR 100442320).
Regarding claim 1, Harvill teaches a method of measuring a color of a target surface using a color measuring device ([0006] there is still a need in the art to improve the calibration and optical and camera data collection process and the resulting color accuracy to take account of the influence of environmental sources of light that can interfere with an accurate and calibrated image), comprising: capturing a plurality of digital images of the target surface using a camera of the color measuring device ([0062] One exemplary solution involves capturing multiple images using multiple illuminants to adjust the calculated surface color; [0045] the accurate recording (i.e., measurement and storage of data) of color using the sensor/camera of an optical device to record an image requires that the physical properties for sensor, lighting and the physical environment be controlled, known, or modeled) as the target surface is illuminated with constant color light emitted by a controlled light source of the color measuring device that is in a fixed position relative to the camera and a constant intensity, constant color environmental light ([0057] the hand-held device can be programmed to show the user a representation of herself as an outline, line-drawing, or other sparse rendering (as described in more detail below) with constant/near-constant luminance on white background (such illumination coming from the illuminant display of the phone); [0062] the screen color and brightness are measured for a given model of phone and used as a constant; [0070] The physical relationship between the sensor, illuminant and target surface also needs to be determined (physical relationship, as previous). In one embodiment, the optical display (which is the illuminant in the self-portrait/selfie mode of operation) is in a fixed position relative to the optical sensor/camera), wherein the intensity of the light illuminating the target surface is varied by a known amount between the capturing of the images ([0166] The exposure settings used for the Ambient and Luminence Images may be determined by calibrating a given device model. For instance, a given device model will have a known amount of light that is emitted when the screen is set to display a white field, and when the device is set to full brightness. That amount of light may be measured, and an exposure for the camera may be determined that best illuminates the complexion of the user at a common distance; [0198] Each human subject records a series of selfie scans using a pre-determined set of instructions. The scans—three in the exemplary embodiment—are recorded with different amounts of known ambient light; [0162] the first ISO setting may be chosen to provide the best exposure using the light from the device's display screen. The second ISO setting may be chosen to provide the best exposure for twice that illumination, i.e., where ambient light is equal to the light from the device's display. The third ISO setting may be chosen to provide the best exposure for illumination that is four times the first setting); determining, from image data included in the plurality of images ([0029] a CIELAB vector for each of the at least one facial region is an input to the model and a ground truth color CIELAB single vector is the output. The linear weighting may be calculated as a result of multivariate linear regression with regularlization. The machine learning model may include a ground truth dataset having ground truth data captured in summer months and ground truth data captured in winter months), a color feature tensor that ([0096] The digital image of the user captured using the camera/device (referred to herein as ImageMap) in the form of a 2-dimensional array of pixels encoded as Red, Green, and Blue values in the color space known as sRGB; [0132] Through a graph network implemented in TensorFlow, the ML network weights, constants and coefficients are set during the training process to output an ordinal set of polytopes from the standardized Winged-Edge Model (each polytope with relative 3D data), filtered CIELAB color from the recorded image, estimated reflected CIELAB color from the solved lighting model, and an error metric for the solved surface reflectance).
Harvill does not expressly teach corresponds to a product of the color of the light emitted by the constant light source and a surface color of the target surface; and inferring the surface color of the target surface based on the color feature tensor. 
However, CHUNG teaches corresponds to a product of the color of the light emitted by the constant light source and a surface color of the target surface; and inferring the surface color of the target surface based on the color feature tensor ([36] in the step (c), the relative surface reflectance (P), which includes unknown terms as the surface reflectance that determines the intrinsic color of the object surface; [42] the step (d) is a step of restoring the unique surface color (C: recovered color) for each channel by multiplying the luminance (L: luminance) of one pixel by the relative surface reflectance, and the luminance (L) of the one pixel is, is the sum of the R, G, and B values represented by the product of the reflectance of the surface of objects in the image and the illumination intensity at the time the image was captured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Harvill to incorporate the step/system of restoring the surface color by the product of the luminance and the relative surface reflectance which determining the intrinsic color of the object surface taught by CHUNG.
The suggestion/motivation for doing so would have been to improve the image quality when lighting is distorted ([58] the contrast of the reconstructed image is increased to solve the problem of underexposure, which often occurs when lighting is distorted, so that an image with improved quality can be reproduced; [14] improving the image quality by modulating the luminance value into an image improvement value (C″) using a gain factor (G) and thresholding (T) to improve image quality). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Harvill with CHUNG to obtain the invention as specified in claim 1.
	Regarding claim 2, the combination of Harvill and CHUNG teaches all the limitations of claim 1 above. Harvill teaches further comprising varying the intensity of the light illuminating the target surface by changing a distance between the light source and the target surface ([0166] The exposure settings used for the Ambient and Luminence Images may be determined by calibrating a given device model. For instance, a given device model will have a known amount of light that is emitted when the screen is set to display a white field, and when the device is set to full brightness. That amount of light may be measured, and an exposure for the camera may be determined that best illuminates the complexion of the user at a common distance ... An image with the display illumination on the device set to black, captured using exposure settings locked to predetermined calibrated values as just described, provides a reference image (Ambient Image) that shows only ambient light. Depth data (i.e., the distance from the device sensor to the surface of the target) is recorded for the Ambient Image scan; [0021] determining a distance from the image sensor to the surface of the body portion, wherein the distance is further used to determine the surface color of the body portion).
Regarding claim 3, the combination of Harvill and CHUNG teaches all the limitations of claim 1 above. Harvill teaches wherein inferring the surface color of the target surface based on the color feature tensor comprises inputting the color feature tensor into a trained model for processing the color feature tensor and inferring the surface color of the target surface based the processed color feature tensor ([0043] the captured data and the constructed lighting model can be used herein to train a machine learning system. Still further, the real-time captured data, the constructed lighting model may be processed by the trained machine learning system to provide detailed complexion color data (i.e., CIE l*a*b*, CIELAB color), complexion feature data (e.g., wrinkles, freckles, acne, birthmarks); [0132] Through a graph network implemented in TensorFlow, the ML network weights, constants and coefficients are set during the training process to output an ordinal set of polytopes from the standardized Winged-Edge Model (each polytope with relative 3D data), filtered CIELAB color from the recorded image, estimated reflected CIELAB color from the solved lighting model).
Regarding claim 6, the combination of Harvill and CHUNG teaches all the limitations of claim 1 above. Harvill teaches wherein capturing comprises: detecting, using a time-of-flight sensor, a distance between the color measuring device and the target surface at a first time; detecting, using the time-of-flight sensor, a distance between the color measuring device and the target surface at a second time ([0046] depth data may be sensed using an optical system that uses multiple cameras and timed or structured light output, such as is used in Time of Flight sensors and depth systems that use Structured Light); when the distance between the color measuring device and the target surface has changed, controlling the light source to emit light of the constant color and a constant intensity to illuminate the target surface and capturing a digital frame of the target surface ([0057] the hand-held device can be programmed to show the user a representation of herself as an outline, line-drawing, or other sparse rendering (as described in more detail below) with constant/near-constant luminance on white background (such illumination coming from the illuminant display of the phone); [0062] the screen color and brightness are measured for a given model of phone and used as a constant; [0042] provide a form of controlled lighting, in addition to facial landmark tracking and facial surface reconstruction, to build a model of the unique lighting environment used for parallel optical data capture (i.e., in which several forms of optical data may be captured at one time); [0097] The captured depth image associated with the captured digital image (referred to herein as DepthMap) in the form of a 2-dimensional array of depth values. These values are linear representations of the distance of the camera to the corresponding pixel in the ImageMap; [0157] signaling to the user to adjust the capture scene for optimum data collection (e.g., instructing the user to adjust the distance between the capture object to the user); [0158] controlling the image capture process (e.g., timing, display illumination, and exposure settings)).
With respect to claim 13, arguments analogous to those presented for claim 1, are applicable. 
With respect to claim 14, arguments analogous to those presented for claim 2, are applicable.
With respect to claim 15, arguments analogous to those presented for claim 6, are applicable. 
With respect to claim 16, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 20, arguments analogous to those presented for claim 1, are applicable.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harvill et al. (U.S Publication No. 2022/0026276) (hereafter, "Harvill") in view of CHUNG (KR 100442320) and further in view of Baghai (U.S. Publication No. 2009/0294671).
Regarding claim 7, the combination of Harvill and CHUNG teaches all the limitations of claim 1 above. Harvill teaches wherein the intensity of the light illuminating the target surface is varied ([0166] The exposure settings used for the Ambient and Luminence Images may be determined by calibrating a given device model. For instance, a given device model will have a known amount of light that is emitted when the screen is set to display a white field, and when the device is set to full brightness. That amount of light may be measured, and an exposure for the camera may be determined that best illuminates the complexion of the user at a common distance; [0162] the first ISO setting may be chosen to provide the best exposure using the light from the device's display screen. The second ISO setting may be chosen to provide the best exposure for twice that illumination, i.e., where ambient light is equal to the light from the device's display. The third ISO setting may be chosen to provide the best exposure for illumination that is four times the first setting. This final exposure may be used to measure ambient light that is 3 times the illumination of the device's display).
Harvill does not expressly teach by changing an amount of electrical power supplied to the light source at a constant distance from the target surface.
However, Baghai teaches by changing an amount of electrical power supplied to the light source at a constant distance from the target surface ([0009] A best mode of brightness control is by change of electrical power supply to the light source as by use of a resistor, which may be fixed, or variable; [0014] Manually or automatically adjusting target light brightness based on distance measured to the target).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Harvill and CHUNG to incorporate the step/system of changing an amount of electrical power supplied to the light source based on distance measured to the target taught by Baghai.
The suggestion/motivation for doing so would have been to improve the illumination of a target measurement on surface ([0011] means are employed to obtain optimal safe illumination of a target measurement or treatment area on a remote surface; [0012] a light sensor to ambient illumination located near a laser provides a target brightness display of optimal character to match working conditions). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Harvill and CHUNG with Baghai to obtain the invention as specified in claim 7.
With respect to claim 17, arguments analogous to those presented for claim 7, are applicable.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harvill et al. (U.S Publication No. 2022/0026276) (hereafter, "Harvill") in view of CHUNG (KR 100442320) and further in view of Hibi et al. (U.S. Publication No. 2004/0228523) (hereafter, "Hibi").
Regarding claim 8, the combination of Harvill and CHUNG teaches all the limitations of claim 1 above. Harvill does not expressly teach wherein the inferring further comprises converting the inferred surface color of the surface in a first color space to a surface color in a second color space.
However, Hibi teaches wherein the inferring further comprises converting the inferred surface color of the surface in a first color space to a surface color in a second color space ([0011] The controller may infer the color space of the image data … The controller of each of the above image processing apparatus may further perform, on the image data, conversion processing from the inferred color space to another (reference) color space).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Harvill and CHUNG to incorporate the step/system of inferring the color space of the image data by converting the inferred color space to another color space taught by Hibi.
The suggestion/motivation for doing so would have been to improve the efficiency of color space inference processing by reducing the size of image data ([0066] In the color space inferring section 26, the color space inference processing may be performed on reduced image data that is obtained by reducing the size of image data as a subject of processing in or before the pre-processing). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Harvill and CHUNG with Hibi to obtain the invention as specified in claim 8.
With respect to claim 18, arguments analogous to those presented for claim 8, are applicable.

Allowable Subject Matter
Claim 4, 5, 9-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669      
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669